DETAILED ACTION
Response to Amendment
 The amendment filed on 10/27/2022 has been entered and considered by Examiner. Claims 13-15, 17-20, and 22-23 are presented for examination. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), Zhang et al. (EP 2944060 B1) in view of Noureddin et al.  (US Pub. 20160127210 A1).
	For claims 13, 18, and 23, Zhang discloses apparatus , comprising at least one processor, at least one memory including computer program code storing computer program code that when executed by the least one processor ('an online charging system, comprising: an allocating unit configured to allocate a quota to a communication; a processing unit configured to acquire an actual quota consumption speed for the communication based on the allocated quota; the processing unit is further configured to allocate a new quota to the communication according to the actual quota consumption speed; and the allocating unit and the processing unit operate iteratively': paragraphs 1-24; claims 8-13), cause the apparatus to at least perform: 
	monitoring whether configured to monitor if a request for granting a requested quota for a subscriber is received ('receiving a quota request from a traffic control device', which implies that "receiving" of such request is "monitored": paragraphs 1-24; claims 8-13); 
	calculating configured to calculate a quota consumption speed based on a consumption of a previous quota granted to the subscriber and a duration during which the previous quota is consumed ('an actual consumed amount of quota for the communication based on the allocated quota and actual communication time for the communication based on the allocated quota are obtained from the traffic control device, and the consumption speed of the quota is calculated'; 'calculating and recording the consumption speed of the allocated quota according to the consumed amount of quota and time'; 'determining consumption speeds and average consumption speed of quotas, in which the consumed amount and consumed time of the quota allocated each time are recorded': paragraphs 1-24; claims 8-13); 
	determining a configured to determine a determined quota size based on the quota consumption speed ('reallocation of quotas before expiration of the validity time of the quota'; 'the processing unit is further configured to allocate a new quota to the communication according to the actual quota consumption speed; and the allocating unit and the processing unit operate iteratively': paragraphs 1-24; claims 8-13); 
	granting a granted quota to the subscriber in response to the received request, wherein the granted quota has the determined quota size ('reallocation of quotas before expiration of the validity time of the quota'; 'the processing unit is further configured to allocate a new quota to the communication according to the actual quota consumption speed; and the allocating unit and the processing unit operate iteratively': paragraphs 1-24; claims 8-13), 
	But Zhang doesn’t explicitly teach monitor an available allowance for the subscriber; and 
wherein the granting comprises setting the granted quota size based further on the available allowance for the subscriber.
	However, Noureddin discloses monitoring configured to monitor an available allowance for the subscriber (Fig. 12 or 30, usage/quota size allowance); and 
wherein the granting comprises setting the granted quota size based further on the available allowance for the subscriber (Fig. 12, 30, or 31 shows setting usage/quota thresholds according to a plan of a user) [0265-270].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Noureddin to ensure the user can allocate proper quotas for different service needs, thus, improving cellular service reliability.

	Claims 18 differs from claim 13 only by the additional recitation of the following claim limitation, which is also taught by Zhang as modified by Noureddin. Zhang further discloses Method [0085]. All other identical limitations are rejected based on the same rationale as shown above.

	Claims 23 differs from claim 1 only by the additional recitation of the following claim limitation, which is also taught by Zhang as modified by Noureddin. Zhang further discloses a non-transitory computer-readable medium comprising a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out [0085]. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 14, and 19, Zhang discloses all limitations this claim depends on.
	But Zhang doesn’t explicitly teach the following limitation taught by Noureddin.
	Noureddin discloses the previous quota comprises plural quota previously granted to the subscriber, and the duration comprises corresponding plural durations (Fig. 30 shows plural usage thresholds granted to a plan of a user, and the time interval corresponding to plural durations) [0265-270].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Noureddin to ensure the user can allocate proper quotas for different service needs, thus, improving cellular service reliability. 

	For claims 15, and 20, Zhang discloses all limitations this claim depends on.
	But Zhang doesn’t explicitly teach the following limitation taught by Noureddin.
	Noureddin discloses the request for granting, the quota consumption, the determined quota size and the granted quota are related to one of plural categories (409/450/1620 show usage information, and the usage limit and the granted threshold are related to one of many groups of services) [0270-279].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang and Noureddin to ensure the user can allocate proper quotas for different service needs, thus, improving cellular service reliability.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), Zhang et al. (EP 2944060 B1) in view of Noureddin et al.  (US Pub. 20160127210 A1) in further view of Kosseifi et al.  (US Pub. 20160352638 A1).
	For claims 17 and 22, Zhang, as modified by Noureddin, discloses all limitations this claim depends on.
	But Zhang, as modified by Noureddin, doesn’t explicitly teach the following limitation taught by Kosseifi.
	Kosseifi discloses identifying a location of the subscriber [0004, 0028, 0035]; 
requesting an indication of a network load in a geographical area comprising the location of the subscriber [0035, 0049, 0068]; 
wherein the determining the determined quota size further determines the determined quota size based on the network load in the geographical area [0035, 0049, 0068].
	Since, all are analogous arts addressing data allocation use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhang, as modified by Noureddin and Kosseifi, to ensure the network can flexibility adjust to different service conditions, thus, preventing overloading of the service network.
	Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… monitoring configured to monitor an available allowance for the subscriber …”, the Examiner asserts that Noureddin discloses, on Figs. 30-31, monitoring the allowed usage/quota information for a user.

    PNG
    media_image1.png
    515
    414
    media_image1.png
    Greyscale

With regards to the argument for the limitation “… the granting comprises setting the granted quota size based further on the available allowance for the subscriber …”, the Examiner asserts that Noureddin discloses, Fig. 12, setting the granted usage/quota limit based further on the available allowance for a particular user. 

    PNG
    media_image2.png
    374
    401
    media_image2.png
    Greyscale

(Fig. 12 shows setting allowable usage/quota thresholds according to a mobile plan of a user) [0265-270].	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642